         Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Nathan R. Steele, is a Special Agent with the Federal Bureau of Investigation
assigned to the Detroit Field Office. In my duties as a special agent, I am currently assigned to the
Detroit Field Office. In my employment as an FBI Special Agent Bomb Technician, I have
investigated various types of federal criminal violations, including complex financial crimes,
computer crimes, and cases involving domestic terrorism. Currently, I am a tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway, and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.



                                                 1
          Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                       Suspects’ Planning to Attend Events on January 6, 2021

     During my investigation, I have reviewed Facebook messages between ROBERT
SCHORNAK and DANIEL HERENDEEN. Specifically, on or about On December 30, 2020,
SCHORNAK and HERENDEEN discuss their dedication to attend the “Stop the Steal” rally.
Among their comments were:

       a.      SCHORNAK: Cant stay home, I would not be able to live w myself
       b.      HERENDEEN: That’s how I feel. I’m supposed to go with [redacted], but it sounds
               like he might back out. I heard it might be hard to get to DC. I go regardless.
       c.      SCHORNAK: Hard, nothing easy ever worth doing. Just call me bro
       d.      HERENDEEN: Good point! Wanna make a plan? I have next two weeks off work.
               Just worked every day from Thanksgiving till this Thursday.

       Following the events of January 6, 2021, the FBI received information from an associate
of HERENDEEN (WITNESS 1). WITNESS 1 had known HERENDEEN for many years and had
maintained frequent personal contact.

        WITNESS 1 told the FBI of HERENDEEN’s attendance at the “Stop the Steal” rally in
Washington, D.C., on January 6, 2021. Prior to attending the rally, HERENDEEN told WITNESS
1 of his plans to travel to Washington, D.C., as well as various items he intended to take with him.
Of the items HERENDEEN showed WITNESS 1, were black tinted goggles, a combat styled belt,
a knife, a canister of what HERENDEEN described as “ANTIFA spray,” body armor, and a face
covering depicting the American flag. WITNESS 1 took a photograph of some of the items, while
visiting HERENDEEN at his residence (see Image 1-3).

Image 1                             Image 2                             Image 3




                                                 2
        Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 3 of 7




                           Suspects Together on January 6, 2021

        After January 6, 2021, the FBI National Threat Operations Center received information
from a caller (hereinafter WITNESS 2) that ROBERT “BOBBY” SCHORNAK was inside the
United States Capitol on January 6, 2021. WITNESS 2 provided a screen capture (see below
Image 4) from another Facebook user who was providing an update on SCHORNAK’s behalf. The
post stated, “…yes I was in it, front line tear gased, pepper sprayed n batoned [sic]…” WITNESS
2, an individual who has known SCHORNAK since high school, identified SCHORNAK as the
individual on the left side of the below image.

        HERENDEEN (second individual from the right) also appears to be pictured in the below
image with SCHORNAK. As discussed further below, I recognize the second individual from the
right as HERENDEEN based on a review of HERENDEEN’s driver’s license images as well as
social media photographs.

       Image 4




                                              3
          Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 4 of 7




                 Additional Evidence of HERENDEEN Inside United States Capitol

      Shortly after the events of January 6, 2021, I reviewed video provided to the FBI by
WITNESS 1 and later corroborated through search warrant returns from Facebook.
(IMG_0780.MOV). IMG_0780.MOV is a 17-second video, which appears to be taken by
HERENDEEN, while in the Crypt of the U.S. Capitol on January 6, 2021 (see Images 5 and 6).
Images 5 and 6 below are screen shot images, captured from the larger video file of
IMG_0780.MOV.

Image 5                     Image 6




        The Crypt of the U.S. Capitol building is in the center section of the Capitol building, one
floor directly beneath the Rotunda. The Crypt of the U.S. Capitol building is uniquely identifiable
by the 40 Doric columns of brown stone, surmounted by groined sandstone arches which support
the floor of the Rotunda above. These columns and arches are clearly visible in the video, as
captured in Image 4 above.

       WITNESS 1 identified the person in Image 5 as HERENDEEN. In my review of the video,
I recognized that HERENDEEN was wearing several of the items in the pictures sent to the FBI
by WITNESS 1, to include body armor, a black military style backpack, black goggles, and an
American flag mask. Among the items of clothing seen in Image 4 was a black and white colored
baseball hat, bearing the logo of Bass Pro Shop. HERENDEEN was seen, within the video footage
from which Image 6 was generated, wearing a hat that appears to be identical to the hat seen in
Image 4.

       As part of my investigation, I reviewed information from a Facebook account, identified
as belonging to HERENDEEN. Within the information and data associated with this account was
a video (10224983333998401, hereinafter Video File 98401) which was identical to
IMG_0780.MOV. Video File 98401 was published to HERENDEEN’s Facebook page on January
6, 2021, with the caption “Front line” in the post. The post received subsequent responses from
other Facebook users praising HERENDEEN for “standing up for our American rights”.
Subsequent to that post and prior to my review of the account, Video File 98401 was deleted from
HERENDEEN’s social media page.

       Based upon my knowledge and experience, I know that connected to each video file
uploaded to Facebook’s platform is a link detailing the origins of the related media. Within

                                                 4
         Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 5 of 7




Facebook returns for HERENDEEN was link information for Video File 98401. According to
Facebook search warrant returns the link information for Video File 98401 was
“/daniel.herendeen/videos/10224983333998401”.

              Additional Evidence of SCHORNAK Inside United States Capitol

        Law enforcement obtained a search warrant for the Facebook account believed to belong
to SCHORNAK: www.facebook.com/bobbyschornak. The below image was recovered from
SCHORNAK’s Facebook account. WITNESS 2 identified SCHORNAK as the individual on the
right side of the below photo (see Image 7, the individual in the red hat and grey gaiter, consistent
with the individual pictured on the left in Image 4). Image 7 photo appears to be a “selfie” photo
taken by SCHORNAK while inside the U.S. Capitol.

       Image 7




       Law enforcement conducted a manual review of United States Capitol Police (USCP)
closed-circuit television (CCTV). At approximately 2:33:38 p.m., USCP CCTV from
Emancipation Hall inside the U.S. Capitol appears to capture SCHORNAK taking the above
described selfie posted to Facebook (see below USCP CCTV still Image 8 and enlarged Image 9).




                                                 5
        Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 6 of 7



       Image 8                                                             Image 9




        USCP CCTV also captured SCHORNAK at approximately 2:30:51 p.m. (see below Image
10) and 2:36:47 p.m. (see below Image 11), and by enlarging the frame of each, your Affiant
identified SCHORNAK as wearing the same clothing items as shown in the above Facebook photo
(see Image 4), to include a blue long sleeved shirt or sweatshirt, a camouflage vest, a red hat, a
grey gaiter, and carrying a megaphone.

       Image 10                                     Image 11




                                                6
         Case 1:21-mj-00312-RMM Document 1-1 Filed 03/16/21 Page 7 of 7




                                            Conclusion

        Based on the foregoing, your affiant submits that there is probable cause to believe that
DANIEL HERENDEEN and ROBERT SCHORNAK violated 18 U.S.C. § 1752(a)(1) and (2),
which makes it a crime to (1) knowingly enter or remain in any restricted building or grounds
without lawful authority to do so; and (2) knowingly, and with intent to impede or disrupt the
orderly conduct of Government business or official functions, engage in disorderly or disruptive
conduct in, or within such proximity to, any restricted building or grounds when, or so that, such
conduct, in fact, impedes or disrupts the orderly conduct of Government business or official
functions; or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted
building” includes a posted, cordoned off, or otherwise restricted area of a building or grounds
where the President or other person protected by the Secret Service, including the Vice President,
is or will be temporarily visiting; or any building or grounds so restricted in conjunction with an
event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that HERENDEEN and
SCHORNAK violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.

       Finally, your affiant submits there is probable cause to believe that HERENDEEN and
SCHORNAK violated 18 U.S.C. §§ 1512(c)(2) and 2 (Obstruction of an Official Proceeding, and
Aiding and Abetting), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.



                                                      _________________________________
                                                      Special Agent Nathan R. Steele
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 16th day of March 2021.


                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE




                                                 7
